342 S.W.3d 924 (2011)
STATE of Missouri, Appellant,
v.
Tyson Cole FRANKLIN, Respondent
No. WD 72998.
Missouri Court of Appeals, Western District.
June 28, 2011.
Joshua P. Taylor, for Appellant.
R. Travis Jacobs, for Respondent.
Before Division Three: JOSEPH M. ELLIS, Presiding Judge, VICTOR C. HOWARD, Judge and THOMAS H. NEWTON, Judge.

ORDER
PER CURIAM:
The State of Missouri appeals the trial court's order granting Tyson Franklin's motion to suppress evidence relating to a DWI charge. The trial court found that the arresting officer lacked probable cause at the time of the arrest to believe Franklin had operated a motor vehicle while under the influence of alcohol. Because a published opinion would have no precedential *925 value, a memorandum has been provided to the parties.
The order is affirmed. Rule 84.16(b).